c




                              E        ORNEY          GENERAL
                                      OF    TEXAS
                                   AUSTIN     ~1. TEXAS

       WILL     WILSON
    *lTOHNEY       GENERAI.
                                           March 8, ~1962

               Honorable Dan Brazil              Opinion No. w-1272
               County Attorney
               Angelina County                   Re: Under Article 13.18, Texas
               P. 0. Box No. 7                       Election Code, whether a
               Lufkln, Texas                         precinct chairman who is
                                                     elected In the first primary
                                                     takes office immediatelyor
                                                     after the results of the run-
               Dear Mr. Brazil:                      off primary are tabulated..
                    You have asked the following question:
                           "In construingArticle 13.18 of the
                         Election Code, does It meanthat If two
                         p,eoplerun for Election Precinct Chairman
                         and one is elected In the first Primary,
                         does the winner immediatelytake office
                         or is he compe,lledto wait until after
                         the results of the run-off Primary
                         Election?"
                    Article 13.18, Texas Election Code, reads in part as
               follows:
                           "There shall be for each political party
                         required by this law to hold primary elections
                         for nomination of its candidates,a county
                         executive committee, to be composed of a
                         county chairman, and one (1) member from
                         each election precinct In such county; the
                         committeemanfrom such election precinct
                         shall be chairman of his election precinct,
                         and the said county chairman shall be elected
                         on the general primary election day; the
                         county chairman by the qualified voters of
                         the whole county, and the precinct chairman
                         by the auallfied voters of their respective
                         precinc&, Said county and precinct-chairman
                         shall assume the duties of their respective
                         offices on Saturday following the run-off
                         primary Immediatelyafter the committeehas
                         declared the results of the run-off primary
                         election. . . .ll
Honorable Dan Brazil, Page 2          Opinion No. ww-1272


     Article 13.24, Texas Election Code, reads in part as
follows:
           II
                . The Chairman of the County
                    .   .

         Executive Committee shall, upon receiving
         returns from each election precinct in
         the county, order the members of the
         County Executive Committee to convene at
         the county seat of the county on the follow-
         ing Tuesday succeedingthe day of such
         primary elections and the returns shall be
         opened by the Executive Committee in executive
         session and shall be canvassedby them. . . ."
     It is true that there Is no oath of office or other act
necessary to install a precinct chairman in office. Walker v.
Hopping, 226 S.W. 146, 148 (Civ.App. 1920). Nevertheless,the
statute has clearly stated the date on which the newly elected
county and precinct chairmen shall take office.
     The Second or run-off Primary is held on the first Saturday
in June of each election year. Art. 13.03, Texas Election Code.
The County Executive Committee convenes and canvasses the vote
in such run-off primary on the following Tuesday. Art. 13.24,
Texas Election Code. The newly elected county and precinct
chairmen assume the duties of their offices on the Saturday
following the date of the canvass of the vote for the run-off
primary. Art. 13.18, Texas Election Code.
                            SUMMARY
              A precinct chairman, elected in the
         first primary election, without the necessity
         for a run-off, does not assume the duties
         of his office for the term to which he was
         elected until the Saturday following the date
         of the run-off primary, as provided In Art.
         13.18, Texas Election Code.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas




RE?/cm
Honorable Dan Brazil, Page 3       Opinion No. WW-1272


APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Jack Price
W. E. Allen
Coleman Gay
Pat Bailey
REVIEWED FOR THE ATTORNEY GENWAL
By: Houghton Brownlee,~Jr.